Exhibit 10.15

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of May 15, 2013 (the
“Effective Date”) between Jeffrey J. Miller (the “Executive”) and Lumos Networks
Operating Company, a Delaware corporation, Lumos Networks Corp., a
Delaware  corporation (“Holdings”), and Lumos Payroll Corp., a Virginia
corporation (collectively with Lumos Networks Operating Company and Holdings,
the “Company”), recites and provides as follows:

WHEREAS, the Board of Directors of Holdings (the “Board”) expects that the
Executive will make substantial contributions to the growth and prospects of the
Company; and

WHEREAS, the Executive will serve the Company in reliance upon the undertakings
of the Company contained herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein, the receipt and sufficiency of which are hereby acknowledged
by each of the parties, the Company and the Executive agree as follows:

1. Employment.

Position.  On the terms and subject to the conditions set forth herein, the
Company agrees to employ the Executive as a Senior Vice President throughout the
Employment Term (as defined below).  At the request of the Board and without
additional compensation, the Executive shall also serve as an officer and/or
director of any or all of the subsidiaries of the Company.

Duties and Responsibilities.  The Executive shall have such duties and
responsibilities that are consistent with the Executive’s position as the Board
determines and shall perform such duties and carry out such responsibilities to
the best of the Executive’s ability for the purpose of advancing the business of
the Company and its subsidiaries.  Subject to the provisions of Section 1(c)
below, during the Employment Term the Executive shall devote the Executive’s
full business time, skill and attention to the business of the Company and its
subsidiaries, and, except as specifically approved by the Board, shall not
engage in any other business activity or have any other business affiliation.

Other Activities.  Anything in this Agreement to the contrary notwithstanding,
as part of the Executive’s business efforts and duties on behalf of the Company,
the Executive may participate fully in social, charitable and civic activities,
and, if specifically approved by the Board, the Executive may serve on the
boards of directors of other companies, provided that such activities do not
unreasonably interfere with the performance of and do not involve a conflict of
interest with the Executive’s duties or responsibilities hereunder.

2. Employment Term.   The “Employment Term” hereunder shall commence on the
Effective Date and continue in full force and effect until December 31, 2014
unless terminated earlier pursuant to the terms and conditions of this
Agreement.  Thereafter, the Employment Term will renew hereunder automatically
for successive one-year periods unless either party gives written notice to the
other not less than six (6) months prior to the end of Employment Term hereof
(or any subsequent anniversary, as the case may be) that such party does not
wish the Employment Term to be so extended, and under such circumstances, the
Employment Term and this Agreement will terminate by its terms, and without
liability to either party, on December 31, 2014 (or such subsequent anniversary,
as the case may be).  Notwithstanding the foregoing, upon the occurrence of a
“Change in Control” (as such term is defined in Section 4(f)(iii)), the
Employment Term shall be automatically



 

--------------------------------------------------------------------------------

 

extended so that the Employment Term shall continue in full force and effect
until the date which is twenty-four (24) months from the date of a Change in
Control and thereafter will renew automatically as of such date and successive
one-year periods thereafter, unless prior notice is given, as provided above. 

3. Compensation.   During the Employment Term, the Company will pay and/or
otherwise provide the Executive with compensation and related benefits as
follows:

Base Salary.  The Company agrees to pay the Executive, for services rendered
hereunder, a base salary at the annual rate of $210,000 (the “Base Salary”). The
Executive’s Base Salary will be reviewed annually throughout the Employment Term
by the Compensation Committee of the Board.  Notwithstanding anything in this
Agreement to the contrary, the Company may reduce the Executive’s Base Salary by
up to ten percent (10%) during the Employment Term, but only as part of a salary
reduction program pursuant to which the Base Salaries of all Vice Presidents are
reduced by the same percentage at the same time and for the same period of
time.  The Base Salary shall be payable in equal periodic installments, not less
frequently than monthly, less any sums which may be required to be deducted or
withheld under applicable provisions of law.  The Base Salary for any partial
year shall be prorated based upon the number of days elapsed in such year.

Stock-Based Incentive Compensation. At the Board’s discretion, the Executive
shall be eligible to participate in the Company’s stock-based incentive
compensation plan pursuant to its terms (“Stock-Based Incentive Payment”).

Team Incentive Plan.  The Executive shall be eligible to participate in the
Company’s team incentive plan with an annual incentive target of seventy percent
(70%) of Base Salary (“Incentive Payment”), subject to achievement of such
program’s objectives and final approval of the Board.  Notwithstanding the
foregoing or the terms of the team incentive plan, the full Incentive Payment
the Executive is eligible to receive under the team incentive plan based on
objective performance factors must be paid and cannot be reduced or eliminated
as a result of individual performance factors other than as a result of a good
faith determination by the Board.  The Incentive Payment, if any, shall be
payable on or before the March 15 immediately following the end of the year in
which the Incentive Payment vests and is no longer subject to a substantial risk
of forfeiture within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

Benefits.  During the Employment Term (and thereafter to the extent expressly
provided herein), the Executive shall be entitled to participate in all of the
Company’s employee benefit plans applicable to the Company’s comparable senior
executives to the extent the Executive is entitled to so participate according
to the terms of those plans.  In addition to the foregoing compensation, the
Company agrees that it shall provide to the Executive a monthly automobile
allowance pursuant to Company policy payable in equal periodic installments, not
less frequently than monthly, less any sums which may be required to be deducted
or withheld under applicable provisions of law.

Vacation.  The Executive shall be entitled to a minimum of four (4) weeks of
vacation annually, during which time the Executive shall receive compensation in
accordance with the terms of this Agreement.

Term Life Insurance.  Subject to availability at non-rated premiums with no
premium gross-up, during the Employment Term, and in addition to any other
benefits to which Executive shall be entitled, the Company agrees to pay the
premiums on a term life insurance contract covering the Executive that pays a
death benefit of $210,000.  The Company in its discretion shall select the term
life insurance contract on which it will pay the premiums; but the Executive
shall be the owner of such contract and will be or will designate the
beneficiary of such contract.  The Company will include and report such premium
payments in the Executive’s taxable income to the extent required under
applicable law.  Such premium payments shall be paid on or before the March 15
immediately following the end of the year in which the premiums on such term
life insurance contract accrued (provided the Executive was employed at such
time).  Notwithstanding any other



--------------------------------------------------------------------------------

 

provision of this Agreement, in the event the term life insurance contract
described herein extends beyond the termination of Executive’s employment with
the Company, the Executive, and not the Company, shall be obligated to pay the
premiums on such term life insurance contract accruing after the Executive’s
termination of employment with the Company.  Notwithstanding any other provision
of this Agreement, if the Company’s preferred insurance providers, for whatever
reason, are unwilling to insure the Executive on commercially reasonable terms,
the Company will pay to the Executive an annual amount equal to the average life
insurance premium paid to insure other Executives on a prorated cost per
thousand basis in lieu of the term life insurance described in this
paragraph.  Such annual amount (prorated if the Executive is not employed for
the full year) shall be paid on or before the March 15 immediately following the
end of the year in which such term life insurance contract otherwise would have
been provided.

4. Termination of Employment.

By the Company For Cause.  The Company may terminate the Executive’s employment
under this Agreement at any time for Cause (as defined in Section 4(f)(i)) and
shall provide written notice of termination to the Executive (which notice shall
specify in reasonable detail the basis upon which such termination is
made).  Notwithstanding the foregoing, in no event, shall any termination of
employment be deemed for Cause unless the Executive’s employment is terminated
within one hundred eighty (180) days of when the Company learns of the act or
conduct that constitutes Cause and the Board of Directors concludes that the
situation warrants a determination that the Executive’s employment may be
terminated for Cause.  In the event the Executive’s employment is terminated for
Cause, all provisions of this Agreement (other than Sections 5 through 15
hereof) and the Employment Term shall be terminated; provided, however, that
such termination shall not divest the Executive of any previously vested benefit
or right unless the terms of such vested benefit or right specifically require
such divestiture where the Executive’s employment is terminated for Cause.  In
addition, the Executive shall be entitled to payment of the Executive’s earned
and unpaid Base Salary to the date of termination payable as described
above.  The Executive also shall be entitled to unreimbursed business and
entertainment expenses in accordance with, and payable at the same time set
forth in, the Company’s policy (but no later than thirty (30) days after the
date of termination), and unreimbursed medical, dental and other employee
benefit expenses payable in accordance with the Company’s applicable employee
benefit plans (the payments and benefits described in this subsection (a) herein
after referred to as the “Standard Termination Payments”).

Upon Death or Disability.  If the Executive dies, all provisions of Section 3 of
this Agreement (other than rights or benefits arising as a result of such death)
and the Employment Term shall be automatically terminated; provided, however,
that an amount equal to the earned and unpaid Incentive Payments to the date of
death and the Standard Termination Payments shall be paid, as described above,
to the Executive’s surviving spouse or, if none, the Executive’s estate (as set
forth above), and the death benefits under the Company’s employee benefit plans
shall be paid to the Executive’s beneficiary or beneficiaries as properly
designated in writing by the Executive, in accordance with the Company’s
applicable employee benefit plans.  If the Executive is unable to perform the
essential functions of the Executive’s job under this Agreement, with or without
reasonable accommodation, by reason of physical or mental disability or
incapacity (“Disability”) and such disability or incapacity shall have continued
for any period aggregating six (6) months within any twelve (12) consecutive
months, the Company may terminate the Executive’s employment, this Agreement and
the Employment Term at any time thereafter.  In such event, the Executive shall
be entitled to receive the Executive’s normal compensation hereunder during said
time of disability or incapacity, and shall thereafter be entitled to receive
the “Disability Incentive Payment” (as described in the last sentence of this
subsection (b)), payable no later than two and a half (2 ½) months after the
Company terminates the Executive’s employment, and the earned and unpaid
Incentive Payments to the date of termination of the Executive’s employment and
the Standard Termination Payments, payable as described above.  The portion of
the payment representing the Disability Incentive Payment shall be paid in a
lump sum determined on a net present value basis, using a reasonable discount
rate determined by the Board.  The Disability Incentive Payment shall be equal
to the target Incentive Payment that the Executive would have been eligible to
receive for the year in



--------------------------------------------------------------------------------

 

which the Employment Term is terminated multiplied by a fraction, the numerator
of which is the number of days in such year before and including the day of
termination of the Employment Term and the denominator of which is the total
number of days in such year.

By the Company Without Cause.

The Company may terminate the Executive’s employment under this Agreement at any
time without Cause (for purposes of clarity, it is acknowledged that expiration
of the Employment Term (including notice of non-renewal) shall not be considered
a termination without Cause), and other than by reason of the Executive’s death
or disability.  The Company shall provide written notice of termination to the
Executive, which notice shall specify the effective date of such termination and
that the termination is without Cause (the “Termination Date”).  If the
Termination Date is later than the date of the notice, then from the date of the
notice through the Termination Date, the Executive shall continue to perform the
normal duties of the Executive’s employment hereunder, and shall be entitled to
receive when due all compensation and benefits applicable to the Executive
hereunder, payable as described above.  Thereafter, conditioned upon the
Executive executing and not revoking an effective general release in favor of
the Company, the Board and their affiliates, in a form mutually acceptable to
both parties hereto, within sixty (60) days after termination of the Executive’s
employment, the Company shall pay the Executive the amounts set forth in this
subsection (c) (except for the amounts set forth in subsection (c)(iii) which
shall be paid as set forth below regardless of whether the Executive executes
such release).  Under such circumstances, subject to subsection (c)(v) and
Section 19 below, the Company shall pay the Executive an amount equal to fifty
percent (50%) of the Executive’s Base Salary for a period of twelve (12) months
beginning immediately after the Termination Date (the “Termination Period”), in
such periodic installments as were being paid immediately prior to the
Termination Date, no less frequently than monthly, less any sums which may be
required to be deducted or withheld under applicable provisions of law.

Subject to subsection (c)(v) and Section 19 below, the Company shall pay the
Executive a lump sum, determined on a net present value basis, using a
reasonable discount rate determined by the Board, equal to the full target
Incentive Payment for the year that includes the Termination Date multiplied by
a fraction, the numerator of which is the number of weeks in the Termination
Period and the denominator of which is fifty-two (52), no later than two and a
half (2 ½) months after the Termination Date.

The Company shall also be obligated to pay to the Executive the earned and
unpaid Incentive Payment to the Termination Date and the Standard Termination
Payments (as described above).

During the Termination Period, subject to subsection (c)(v) and Section 19
below, the Executive and the Executive’s dependents will be entitled to
continued medical and dental benefits under the “employee welfare benefit plans”
(as defined in Section 3(1) of the Employee Retirement Income Security Act of
1974) in which the Executive and the Executive’s dependents participated on the
Executive’s Termination Date with respect to any such plans for which such
continued participation is allowed pursuant to applicable law and the terms of
the plan on the same terms as active employees (with the Company to pay or
reimburse the Executive for such continued participation on a monthly
basis).  In lieu of medical and dental coverage for which such continued
participation is not allowed, subject to subsection (c)(v) and Section 19 below,
the Executive will be reimbursed, on a net after-tax basis, on a monthly basis,
for the cost of individual insurance coverage for the Executive and the
Executive’s dependents under a policy or policies that provide medical and
dental benefits not less favorable than the medical and dental benefits provided
under such employee welfare benefit plans.  Notwithstanding the foregoing, the
coverage or reimbursements for coverage provided under this subsection
(iv) shall cease if the Executive and/or the Executive’s dependents become
covered under an employee welfare benefit plan of another employer of the
Executive that provides the same or similar type of medical and dental benefits.





--------------------------------------------------------------------------------

 

Notwithstanding any of the foregoing provisions, any payments to be made, or
benefits to be delivered, under this subsection (c) (except for the amounts set
forth in subsection (c)(iii) above) within the sixty (60) days after the
Termination Date shall be accumulated and paid, subject to Section 19 below, in
a lump sum on the first payroll date occurring more than sixty (60) days, and
less than two and a half (2 ½) months, after the Termination Date, provided the
Executive executes the release described above and the applicable revocation
period thereunder expires within the time described above without the Executive
having elected to revoke the release.  Any benefits to be provided to the
Executive during such time may be provided at the Executive’s expense with the
Executive having the right to reimbursement of such amounts at the time
described above.

By the Executive.  The Executive may terminate the Executive’s employment, and
any further obligations which the Executive may have to perform services on
behalf of the Company hereunder at any time after the date hereof; by sending
written notice of termination to the Company not less than sixty (60) days prior
to the effective date of such termination. During such sixty (60) day period,
the Executive shall continue to perform the normal duties of the Executive’s
employment hereunder and shall be entitled to receive when due all compensation
and benefits applicable to the Executive hereunder, payable as described
above.  Except as provided below, if the Executive shall elect to terminate the
Executive’s employment hereunder (other than as a result of the Executive’s
death or disability), then the Executive shall remain vested in all vested
benefits provided for hereunder or under any benefit plan of the Company in
which the Executive is a participant and shall be entitled to receive the earned
and unpaid Incentive Payments to the date of termination of the Executive’s
employment and the Standard Termination Payments (as set forth above), but the
Company shall have no further obligation to make payments or provide benefits to
the Executive under Section 3 hereof.  Anything in this Agreement to the
contrary notwithstanding, the termination of the Executive’s employment by the
Executive for Good Reason (as defined in Section 4(f)(ii)), shall be deemed to
be a termination of the Executive’s employment without Cause by the Company for
purposes of this Agreement, and the Executive shall be entitled to the payments
and benefits set forth in Section 4(c) above, payable as and upon the terms
described above, subject to the Executive executing and not revoking a general
release in favor of the Company, the Board and their affiliates, in a form
mutually acceptable to both parties hereto, within sixty (60) days after the
termination of Executive’s employment subject to subsection 4(c)(v) above and
Section 19 below.  Notwithstanding the foregoing, in no event shall any
termination of employment by the Executive be deemed for Good Reason unless the
Executive terminates employment within one hundred eighty (180) days of when the
Executive learns of the act or conduct that constitutes Good Reason.

Change in Control.  Notwithstanding anything to the contrary above, in the event
of a termination of the Executive’s employment without Cause by the Company, or
by the Executive for Good Reason, in contemplation of or within the one (1) year
period after a Change in Control, provided that the termination of employment
occurs within twenty-four (24) months of the date of this Agreement and the
price per share Holdings shareholders receive in the Change in Control
transaction is less than $22.50 (a “Change in Control Termination”), then the
Termination Period shall be the twenty-four (24) months beginning immediately
after the Termination Date for purposes of calculating payments and other
benefits to be made by the Company to the Executive. (Otherwise the Termination
Period shall have the meaning set forth in Section 4(c)(i).)The Executive’s
employment will be considered to have been terminated “in contemplation of” a
Change in Control only if the Company makes a public announcement or files a
report or proxy statement with the Securities and Exchange Commission disclosing
a transaction or series of transactions which, if completed, would constitute a
Change in Control and the Executive’s employment is terminated by the Company
without Cause, or by the Executive for Good Reason, during the period beginning
with such disclosure and ending on the earlier of (x) the date that the Board,
acting in good faith, adopts a resolution stating that the transaction or series
of transactions will not be completed or (y) the date that such transaction or
series of transactions is completed.

Definitions.  For purposes of this Agreement, the following definitions will
apply:





--------------------------------------------------------------------------------

 

Cause.  The term “Cause” means:  (i) gross or willful misconduct; (ii) willful
and repeated failure to comply with the lawful directives of the Board or any
supervisory personnel; (iii) any criminal act or act of dishonesty or willful
misconduct that has a material adverse impact on the property, operations,
business or reputation of the Company or its subsidiaries or any act of fraud,
dishonesty or misappropriation involving the Company or its subsidiaries; (iv)
any conviction or plea of guilty or nolo contendere to a felony (other than
traffic offenses) or a crime involving dishonesty; (v) the material breach of
the terms of any confidentiality, non-competition, non-solicitation or
employment agreement the employee has with the Company or its subsidiaries; (vi)
acts of malfeasance or negligence in a matter of material importance to the
Company or its subsidiaries; (vii) the material failure to perform the duties
and responsibilities of employee’s position after written notice and a
reasonable opportunity to cure (not to exceed ninety (90) days); (viii) grossly
negligent conduct; or (ix) activities materially damaging to the property,
operations, business or reputation of the Company or its subsidiaries (it being
understood that conduct or activities pursuant to employee’s exercise of good
faith business judgment shall not be in violation of  this Section 4(f)(i). 

Good Reason.  “Good Reason” means, after written notice by the Executive to the
Board, and a reasonable opportunity for the Company to cure (not to exceed
forty-five (45) days), that (i) the Executive’s Base Salary is not paid or is
reduced by more than ten percent (10%) in the aggregate or other than as part of
a salary reduction program pursuant to which the Base Salaries of all Vice
Presidents are reduced by the same percentage at the same time and for the same
period of time, (ii) the Executive’s target Incentive Payment    is reduced,
(iii) the Executive’s job duties and responsibilities are diminished; provided
that so long as the Executive retains the title Vice President or higher, a
division of, or change in, responsibilities, or change in title, of the
Executive shall not constitute a “diminution” under this subparagraph (iii),
(iv)  the Executive is required to relocate to a facility more than 50 miles
from Waynesboro, Virginia, (v) the Executive is not provided benefits (e.g.,
health insurance) that are comparable in all material respects to those
previously provided to the Executive, (vi) the Executive is directed by the
Board or an officer of the Company or an affiliate (or the Company’s successor
or an affiliate thereof) to engage in conduct that Company counsel, or mutually
agreed upon counsel if requested by the Executive, has advised is likely to be
illegal and that such counsel states with specificity why such direction is
likely to be illegal (including a proposal for modification of such direction
which in counsel’s opinion would not be likely to be illegal), or (vii) the
Executive is directed by the Board or an officer of the Company or an affiliate
(or the Company’s successor or an affiliate thereof) to refrain from acting and
Company counsel, or mutually agreed upon counsel if requested by the Executive,
has advised that such failure to act is likely to be illegal and that such
counsel states with specificity why such direction is likely to be illegal
(including a proposal for modification of such direction which in counsel’s
opinion would not be likely to be illegal).  If the Executive is directed to
engage in conduct that he reasonably believes is likely to be illegal or to
refrain from acting and the Executive reasonably believes that such failure to
act is likely to be illegal, the Executive can express such reservations to the
Board or directing officer, and the Company shall, at its expense, engage
Company counsel, or mutually agreed upon counsel if requested by the Executive,
to advise as to whether such conduct or failure to act is likely to be
illegal.  Subject to the last sentence of Section 4(d) hereof, if any of the
events occur that would entitle the Executive to terminate the Executive’s
employment for Good Reason hereunder and the Executive does not exercise such
right to terminate the Executive’s employment, any such failure shall not
operate to waive the Executive’s right to terminate the Executive’s employment
for that or any subsequent action or actions, whether similar or dissimilar,
that would constitute Good Reason. For purposes of clarity, it is acknowledged
that expiration of the Employment Term (including notice of non-renewal) shall
not be considered “Good Reason” hereunder.

Change in Control.  “Change in Control” means any of the following described in
clauses (I) through (IV) below, provided that a “Change in Control” shall not
mean any event listed in clauses (I) through (IV) that occurs directly or
indirectly as a result of or in connection with Quadrangle Capital Partners LP,
a Delaware limited partnership, Quadrangle Select Partners LP, a Delaware
limited partnership, Quadrangle Capital Partners – A LP, a Delaware limited
partnership, and Quadrangle NTELOS Holdings II LP, a Delaware limited
partnership (collectively the “Quadrangle Entities”) and/or their Affiliates,
related funds and co-investors becoming the owner or “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act),



--------------------------------------------------------------------------------

 

directly or indirectly, of securities of Holdings representing more than
fifty-one percent (51%) of the combined voting power of the then outstanding
securities, or the shareholders of Holdings approve a merger, consolidation or
reorganization of Holdings with any other company and such merger, consolidation
or reorganization is consummated, and after such merger, consolidation or
reorganization any of the Quadrangle Entities or their respective Affiliates,
related funds and co-investors acquire more than fifty-one percent (51%) of the
combined voting power of Holdings’ then outstanding securities:

any Person is or becomes the owner or “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Holdings
representing more than fifty-one percent (51%) of the combined voting power of
the then outstanding securities;

consummation of a merger, consolidation or reorganization of Holdings with any
other company, or a sale of all or substantially all the assets of Holdings (a
“Transaction”), other than (i) a Transaction that would result in the voting
securities of Holdings outstanding immediately prior thereto continuing to
represent either directly or indirectly more than fifty-one percent (51%) of the
combined voting power of the then outstanding securities of Holdings or such
surviving or purchasing entity;

the shareholders of Holdings approve a plan of complete liquidation of Holdings
and such liquidation is consummated; or

During any period of twelve (12) consecutive months commencing on November 1,
2011, (i) the individuals who constituted the Board on November 1, 2011, and
(ii) any new director who either (A) was elected by the Board or nominated for
election by Holdings’ stockholders and whose election or nomination was approved
by a vote of more than fifty percent (50%) of the directors then still in office
who either were directors on November 1, 2011, or whose election or nomination
for election was previously so approved or (B) was appointed to the Board
pursuant to the designation of Quadrangle Entities, cease for any reason to
constitute a majority of the Board.

For purposes of the foregoing, “Person” means an individual, corporation,
limited liability company, partnership, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

For purposes of the foregoing, “Affiliate” of any specified Person means any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified Person.

5. Confidential Information.  The Executive understands and acknowledges that
during the Executive’s employment with the Company, the Executive has been and
will be making use of, acquiring or adding to the Company’s Confidential
Information (as defined below).  In order to protect the Confidential
Information, the Executive will not, during the Executive’s employment with the
Company or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with the Executive’s employment by the
Company.  The Executive will not at any time use any Confidential Information
for the Executive’s own benefit or the benefit of any person except the
Company.  At the end of the Executive’s employment with the Company, the
Executive will surrender and return to the Company any and all Confidential
Information in the Executive’s possession or control, as well as any other
Company property that is in the Executive’s possession or control.  The
Executive acknowledges and agrees that any breach of this Section 5 would be a
material breach of this Agreement.  The term “Confidential Information” shall
mean any



--------------------------------------------------------------------------------

 

information that is confidential and proprietary to the Company and is not known
or made available to the public (other than as a result of a breach of this
Agreement by the Executive), including but not limited to the following general
categories:

trade secrets;

lists and other information about current and prospective customers;

plans or strategies for sales, marketing, business development, or system
build-out;

sales and account records;

prices or pricing strategy or information;

current and proposed advertising and promotional programs;

engineering and technical data;

the Company’s methods, systems, techniques, procedures, designs, formulae,
inventions and know-how; personnel information;

legal advice and strategies; and

other information of a similar nature not known or made available to the public
or the Company’s Competitors (as defined in Section 8).

Confidential Information includes any such information that the Executive may
prepare or create during the Executive’s employment with the Company, as well as
such information that has been or may be created or prepared by others.  This
promise of confidentiality is in addition to any common law or statutory rights
of the Company to prevent disclosure of its Trade Secrets and/or Confidential
Information.

6. Return of Documents.   All writings, records and other documents and things
containing any Confidential Information in the Executive’s custody or possession
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without retaining any
copies, upon the termination of the Executive’s employment or at any time as
requested by the Company.

7. Reaffirm Obligations.   Upon termination of the Executive’s employment with
the Company, the Executive shall, if requested by the Company, reaffirm in
writing Employee’s recognition of the importance of maintaining the
confidentiality of the Company’s proprietary information and trade secrets and
reaffirm all of the obligations set forth in Section 5 of this Agreement.

8. Non-Compete; Non-Solicitation.   The Executive agrees that:

While the Executive is employed by the Company, the Executive will not, directly
or indirectly, compete with the business conducted by the Company, and the
Executive will not, directly or indirectly, provide any services to a
Competitor.

For a period of twelve (12) months (the “Non-Competition Period”) after the
Executive’s employment with the Company ends for any reason, the Executive will
not compete with the Company by performing or causing to be performed the same
or similar types of duties or services that the Executive performed for the
Company for a Competitor of the Company in any capacity whatsoever, directly or
indirectly, within any city or county of the continental United States in which,
at the time the Executive’s employment



--------------------------------------------------------------------------------

 

with the Company ends, the Company provides services or products, offers to
provide services or products, or has documented plans to provide or offer to
provide services or products within the Non-Competition Period provided that the
Executive has knowledge of those plans at the time the Executive’s employment
with the Company ends (the “Service Area”).  Additionally, the Executive agrees
that during the Non-Competition Period, the Executive will not, directly or
indirectly, sell, attempt to sell, provide or attempt to provide, any wireline
telecommunication services, including but not limited to internet services, to
any person or entity who was a customer or an actively sought prospective
customer of the Company, at any time during the Executive’s employment with the
Company.  The restrictions set forth above shall immediately terminate and shall
be of no further force or effect in the event of a default by the Company in the
payment of any consideration, if any, to which the Executive is entitled under
Section 8(i) below, which default is not cured within thirty (30) days after
written notice thereof.  The Executive acknowledges and agrees that because of
the nature of the Company’s business, the nature of the Executive’s job
responsibilities, and the nature of the Confidential Information and Trade
Secrets of the Company which the Company will give the Executive access to, any
breach of this provision by the Executive would result in the inevitable
disclosure of the Company’s Trade Secrets and Confidential Information to its
direct competitors.

While the Executive is employed by the Company and during the Non-Competition
Period, the Executive will not, directly or indirectly, solicit or encourage any
employee of the Company to terminate employment with the Company; hire, or cause
to be hired, for any employment by a Competitor, any person who within the
preceding twelve (12) month period has been employed by the Company, or assist
any other person, firm, or corporation to do any of the acts described in this
subsection (c).

The Executive acknowledges and agrees that the Company has a legitimate business
interest in preventing him from engaging in activities competitive with it as
described in this Section 8 and that any breach of this Section 8 would
constitute a material breach of this Section 8 and this Agreement.

The Company may notify anyone employing the Executive or evidencing an intention
to employ the Executive during the Non-Competition Period as to the existence
and provisions of this Agreement and may provide such person or organization a
copy of this Agreement.  The Executive agrees that the Executive will provide
the Company with a notice containing the identity of any employer the Executive
plans to go to work for during the Non-Competition Period along with the
Executive’s anticipated job title, anticipated job duties with any such
employer, and anticipated start date.  The Company will analyze the proposed
employment and make a determination as to whether it would violate this
Section 8.  The Company will notify the Executive in writing within ten (10)
business days following the receipt of the Executive’s notice as to whether or
not the Company objects to the proposed employment.  The Executive further
agrees to provide a copy of this Agreement to anyone who employs the Executive
during the Non-Competition Period.

The Executive acknowledges and agrees that this Section 8 is intended to limit
the Executive’s right to compete only to the extent necessary to protect the
Company’s legitimate business interest.  The Executive acknowledges and agrees
that the Executive will be reasonably able to earn a livelihood without
violating the terms of this Section 8.  If any of the provisions of this
Section 8 should ever be deemed to exceed the time, geographic area, or activity
limitations permitted by applicable law, the Executive agrees that such
provisions may be reformed to the maximum time, geographic area and activity
limitations permitted by applicable law, and the Executive authorizes a court or
other trier of fact having jurisdiction to so reform such provisions.  In the
event the Executive breaches any of the restrictions or provisions set forth in
this Section 8, the Executive waives and forfeits any and all rights to any
further benefits under this Agreement, including but not limited to the
consideration set forth in subsection (i) below as well as any additional
payments, compensation, benefits or severance pay he may otherwise be entitled
to receive under this Agreement.  Additionally, in the event the Executive
breaches any of the restrictions or provisions set forth in this Section 8, the
Executive agrees to repay the Company for any of the consideration set forth in
subsection (i) below that the Executive received prior to the breach as well as
any additional payments, compensation, benefits or severance pay the Executive
might otherwise have previously received under Section 4(c) of this Agreement.





--------------------------------------------------------------------------------

 

For purposes of this Section 8, the following definitions will apply:

“Directly or indirectly” as used in this Agreement includes an interest in or
participation in a business as an individual, partner, shareholder, owner,
director, officer, principal, agent, employee, consultant, trustee, lender of
money, or in any other capacity or relation whatsoever. The term includes
actions taken on behalf of the Executive or on behalf of any other person.
“Directly or indirectly” does not include the ownership of less than five
percent (5%) of the outstanding shares of any corporation, if such shares are
publicly traded in the over-the-counter market or listed on a national
securities exchange.

“Competitor” as used in this Agreement means any person, firm, association,
partnership, corporation or other entity that competes or attempts to compete
with the Company by providing or offering to provide wireline telecommunication
services, including but not limited to internet services, within any city or
county in which the Company provides or offers those services or products.

Notwithstanding any other provision of this Section 8, the Executive will not be
considered to have violated any prohibition against competing with the Company
for engaging in any of the following activities: (1) being employed or retained
by (i) any parent, subsidiary or affiliate organization of any Competitor where
that parent, subsidiary or affiliate organization does not itself, and the
Executive’s employment will not cause the Executive to, compete or attempt to
compete with the Company by providing or offering to provide wireline
telecommunications services, including but not limited to internet services,
within the Service Area or (ii) any Competitor, directly or indirectly, so long
as Executive’s employment or service does not relate to (A) working principally
within the Service Area or (B) activities that would benefit the Competitor
principally within the Service Area and in each of (A) or (B) the Service Area
is not the Primary Focus of the business operations of the Competitor; or
(2) working or providing services within the Service Area so long as the
Executive’s employment or service does not relate to the type of services
provided or offered by the Company within that Service Area or to services for
which the Company has documented plans to provide, offer or supply within that
Service Area at the time of Executive’s termination of employment; or
(3) selling or attempting to sell wireline telecommunications services,
including but not limited to internet services, so long as the services or
products, which the Executive is selling or attempting to sell to a customer, do
not relate to the type of services or products provided or offered by the
Company to such customer or for which the Company has documented plans to
provide, offer or supply to such customer at the time of Executive’s termination
of employment; provided , however , that the Executive is nevertheless
prohibited from: (i) selling, attempting to sell, and providing or attempting to
provide, to any person who was a customer, or who was actively sought as a
customer, of the Company at the time of Executive’s termination of employment
any wireline telecommunications services, including but not limited to internet
services, that are the type of services or products that the Company sold,
attempted to sell or provided or attempted to provide to such customer as
described in (b) above and (ii) soliciting or encouraging any employee of the
Company to terminate employment or taking any other of the prohibited actions as
described in (c) above.  For purposes hereof, “Primary Focus” with respect to a
Competitor means that more than twenty-five percent (25%) of the consolidated
revenues of such Competitor were derived from such Competitor’s and its
consolidated subsidiaries’ wireline telecommunications services, including but
not limited to internet services, in the Service Area in the Competitor’s most
recently completed fiscal year before any applicable date of determination.

In consideration of the Executive’s undertakings set forth in this Section 8
with respect to periods after termination of employment, but only in the event
that the Executive is entitled to the benefits and payments under Section 4(c)
above, subject to subsection 4(c)(v) and Section 19 below, the Company will pay
the Executive an amount equal to fifty percent (50%) of his Base Salary during
the Non-Competition Period, in such periodic installments, not less frequently
than monthly, as his Base Salary was being paid immediately prior to termination
of employment, with a lump sum payment on the sixtieth (60) day after
termination of the Executive’s employment equal to the payments the Executive
would have received had the payments commenced immediately following termination
of the Executive’s employment and subsequent installments in equal periodic
installments thereafter, no less frequently than monthly, less any sums which
may be required to



--------------------------------------------------------------------------------

 

be deducted or withheld under applicable provisions of law.  In the event the
Executive is not entitled to the benefits and payments under Section 4(c) above,
the Company will not pay the Executive any of the consideration set forth in
this Section 8(i).

In the event the Executive breaches any of the restrictions or provisions set
forth in this Section 8, the Executive waives and forfeits any and all rights to
any further payments under subsection (i) or otherwise under this Agreement and
agrees to return to the Company the gross amount of any amounts previously paid,
and the value of any benefits previously provided under this Agreement.  This
waiver and forfeiture shall be effective even in the event a court refuses to
enforce the restrictions set forth in this Section 8.

9. Representations.   The Executive represents and warrants to the Company that
the execution, delivery and performance of this Agreement by the Executive does
not conflict with, or result in the breach by the Executive or violation by the
Executive of, any other agreement to which the Executive is a party or by which
the Executive is bound.  The Executive hereby agrees to indemnify the Company,
its officers, directors and shareholders and hold them harmless from and against
any liability (including, without limitation, reasonable attorneys’ fees and
expenses) which they may at any time suffer or incur arising out of or relating
to any breach of an agreement, representation or warranty made by the Executive
herein.  The Company represents and warrants that this Agreement and the
transactions contemplated hereby have been duly authorized by the Company by all
necessary corporate and shareholder action, and that the execution, delivery and
performance of this Agreement by the Company does not conflict with, or result
in the breach or violation by the Company of, its Certificate of Incorporation,
Articles of Incorporation or Bylaws or any other agreement to which the Company
is a party or by which it is bound.  The Company hereby agrees to indemnify the
Executive and hold the Executive harmless from and against any liability
(including, without limitation, reasonable attorneys’ fees and expenses) which
the Executive may at any time suffer or incur arising out of or relating to any
breach of an agreement, representation or warranty made by the Company
herein.  Any indemnity to be paid hereunder shall be payable within thirty (30)
days after the Company and the Executive agree that such amounts are owed or
there is a final settlement or resolution of the claim or dispute for which the
payments are required.

10. Remedies.   The parties hereto agree that the Company would suffer
irreparable harm from a breach by the Executive of any of the covenants or
agreements contained herein. Therefore, in the event of the actual or threatened
breach by the Executive of any of the provisions of this Agreement, the Company
may, in addition and supplementary to other rights and remedies existing in its
favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violation of the provisions hereof.  The Executive agrees that if a
lawsuit or other proceeding is brought to enforce the terms of this Agreement or
determine the validity of its terms and the Company prevails, the Company will
be entitled to recover from the Executive its reasonable attorneys’ fees and
court costs.  The Executive agrees that these provisions are reasonable.

11. Successors and Assigns.   This Agreement shall be binding upon and inure to
the benefit of the Company and its affiliates and their successors and assigns,
and shall be binding upon and inure to the benefit of the Executive and the
Executive’s legal representatives and assigns, provided that in no event shall
the Executive’s obligations to perform services for the Company and its
affiliates be delegated or transferred by the Executive.  The Company may assign
or transfer its rights hereunder to a successor corporation in the event of a
merger, consolidation, transfer or sale of all or substantially all of the
assets of the Company’s business  (provided,  however, that no such assignment
or transfer shall have the effect of relieving the Company of any liability to
the Executive hereunder or under any other agreement or document contemplated
herein), but only if such assignment or transfer does not result in employment
terms, conditions, duties or responsibilities which are or may be materially
different than the terms, conditions, duties or responsibilities of the
Executive hereunder.  If the Company assigns or transfers its rights under this
Agreement to a successor corporation, the Executive’s obligations under Section
8 of this Agreement will be construed and enforceable with respect to the
business and geographic scope of the Company only and will not be construed or
enforceable with respect to the business and geographic scope of any successor
corporation to which the Company’s rights may be assigned or



--------------------------------------------------------------------------------

 

transferred to the extent such business or geographic scope is greater than that
of the Company at the time of such assignment or transfer.  The Executive may
not transfer or assign the Executive’s rights and obligations under this
Agreement

12. Modification or Waiver.   No amendment, modification, waiver, termination or
cancellation of this Agreement shall be binding or effective for any purpose
unless it is made in a writing signed by the party against whom enforcement of
such amendment, modification, waiver, termination or cancellation is sought.  No
course of dealing between or among the parties to this Agreement shall be deemed
to affect or to modify, amend or discharge any provision or term of this
Agreement. No delay on the part of the Company or the Executive in the exercise
of any of their respective rights or remedies shall operate as a waiver thereof,
and no single or partial exercise by the Company or the Executive of any such
right or remedy shall preclude other or further exercises thereof.  A waiver of
a right or remedy on any one occasion shall not be construed as a bar to or
waiver of any such right or remedy on any other occasion.

13. Governing Law; Jurisdiction.   This Agreement and all rights, remedies and
obligations hereunder, including, but not limited to, matters of construction,
validity and performance shall be governed by the laws of the Commonwealth of
Virginia without regard to its conflict of laws principles or rules.  To the
full extent lawful, each of the Company and the Executive hereby consents
irrevocably to personal jurisdiction, service and venue in connection with any
claim or controversy arising out of this Agreement in the courts of the
Commonwealth of Virginia located in Waynesboro, Virginia, and in the federal
courts in the Western District of Virginia.

14. Excise Taxes.

If any payment or distribution by the Company or any affiliate to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Code Section 4999 or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the benefits payable or
provided under this Agreement (or other Payments as described above) shall be
reduced (but not in excess of the amount of the benefits payable or provided
under this Agreement) if, and only to the extent that, such reduction will allow
the Executive to receive a greater Net After Tax Amount than such Executive
would receive absent such reduction.

The Accounting Firm (as defined below) will first determine the amount of any
Parachute Payments (as defined below) that are payable to the Executive.  The
Accounting Firm also will determine the Net After Tax Amount attributable to the
Executive’s total Parachute Payments.

The Accounting Firm will next determine the largest amount of payments that may
be made to the Executive without subjecting the Executive to the Excise Tax (the
“Capped Payments”).  Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Capped Payments.

The Executive then will receive the total Parachute Payments or the total Capped
Payments, whichever provides the Executive with the higher Net After Tax Amount;
however, if the reductions imposed under this Section 14 are in excess of the
amount of benefits payable or provided under this Agreement, then the total
Parachute Payments will be adjusted by first reducing, on a pro rata basis, the
amount of any noncash or cash benefits under this Agreement, then noncash or
cash benefits under any other plan, agreement or arrangement, then any cash
payments under this Agreement and finally any cash payments under any other plan
agreement or arrangement.  The Accounting Firm will notify the Executive and the
Company if it determines that the Parachute Payments must be reduced and will
send the Executive and the Company a copy of its detailed calculations
supporting that determination.





--------------------------------------------------------------------------------

 

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this
Section 14, it is possible that the Executive will have received Parachute
Payments or Capped Payments in excess of the amount that should have been paid
or distributed (“Overpayments”), or that additional Parachute Payments or Capped
Payments should be paid or distributed to the Executive (“Underpayments”).  If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Executive, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, that Overpayment may, at the Executive’s discretion, be treated for all
purposes as a loan ab initio that the Executive must repay to the Company
immediately together with interest at the applicable Federal rate under Code
Section 7872; provided, however, that no loan will be deemed to have been made
and no amount will be payable by the Executive to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Executive is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999 and the Executive will
receive a greater Net After Tax Amount than such Executive would otherwise
receive.  If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company after
such determination.

For purposes of this Section 14, the following terms shall have their respective
meanings:

“Accounting Firm” means the independent accounting firm currently engaged by the
Company, or a mutually agreed upon independent accounting firm if requested by
the Executive; and

“Net After Tax Amount” means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Code Sections 1, 3101
(b) and 4999 and any State or local income taxes applicable to the Executive on
the date of payment.  The determination of the Net After Tax Amount shall be
made using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.

“Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

The fees and expenses of the Accounting Firm for its services in connection with
the determinations and calculations contemplated by the preceding subsections
shall be borne by the Company.

The Company and the Executive shall each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company
or the Executive, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
the preceding subsections.  Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.

15. Severability.  Whenever possible each provision and term of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement.  If
any provision contained in Sections 5 or 8 of this Agreement shall for any
reason be held to be excessively broad or unreasonable as to time, territory, or
interest to be protected, a court is hereby empowered and requested to construe
such provision by narrowing it so as to make it reasonable and enforceable to
the extent provided under applicable law.



--------------------------------------------------------------------------------

 

16. Counterparts.   This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same Agreement.

17. Headings.   The headings of the Sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof and shall
not affect the construction or interpretation of this Agreement.

18. Entire Agreement.   This Agreement (together with all documents and
instruments referred to herein) constitutes the entire agreement, and supersedes
all other prior agreements and undertakings, both written and oral, among the
parties with respect to the subject matter hereof, including any prior
employment or management continuity agreement under which the Executive hereby
agrees to waive all rights and which is hereby terminated.

19. Section 409A.  It is intended that any payment or benefit which the
Executive is to be paid or provided in connection with this Agreement which is
considered to be non-qualified deferred compensation subject to Section 409A of
the Code, shall be paid and provided in a manner, and at such time, as complies
with, or is exempt from, the applicable requirements of Section 409A of the
Code.  In connection with effecting such compliance with, or exemption from,
Section 409A of the Code, the following shall apply:

Neither the Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with, or exempt from, Section 409A of the Code.

If the Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, any payment or provision of benefits in connection
with the Executive’s separation from service (as determined for purposes of
Section 409A of the Code) shall not be made until six (6) months after the
Executive’s separation from service or, if earlier, the Executive’s death (the
“409A Deferral Period”) as and to the extent required under Section 409A of the
Code.  In the event such payments are otherwise due to be made in installments
or periodically during the 409A Deferral Period, the payments which would
otherwise have been made in the 409A Deferral Period shall be accumulated and
paid in a lump sum as soon as, and within thirty (30) days after, the 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled.  In the event such benefits are required to be deferred, any such
benefits may be provided during the 409A Deferral Period at the Executive’s
expense, and the Executive will have the right to reimbursement from the Company
as soon as, and within thirty (30) days after, the 409A Deferral Period ends,
and the balance of the benefits shall be provided as otherwise scheduled.

For purposes of this Agreement, all rights to payments and benefits hereunder
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A of the Code.

For purposes of determining time of (but not entitlement to) the payment or
provision of non-qualified deferred compensation under this Agreement subject to
Section 409A of the Code in connection with the termination of the Executive’s
employment, termination of employment will be construed to mean a “separation
from service” within the meaning of Section 409A of the Code where it is
reasonably anticipated that the Executive will not perform any further services
after that date or that the level of bona fide services that the Executive will
perform after that date (whether as an employee or independent contractor) will
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services the Executive performed over the immediately preceding
thirty-six (36) month period.

A “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
shall be determined on the basis of the applicable twelve (12)-month period
ending on the specified employee identification date designated by the Company
consistently for purposes of this Agreement and similar



--------------------------------------------------------------------------------

 

agreements or, if no such designation is made, based on the default rules and
regulations under Section 409A(a)(2)(B)(i) of the Code.

Notwithstanding any of the provisions of this Agreement, the Company shall not
be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is non-qualified deferred compensation
subject to Section 409A of the Code otherwise fails to comply with, or be exempt
from, the requirements of Section 409A of the Code.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

 

 

 

 

LUMOS NETWORKS OPERATING COMPANY

LUMOS NETWORKS CORP.

LUMOS PAYROLL CORP.

 

 

 

 

 

 

By:

 

s/Timothy G. Biltz

 

 

Timothy G. Biltz

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

Executive

 

 

 

By:

s/Jeffrey J. Miller

 

Jeffrey J. Miller

 



--------------------------------------------------------------------------------